Citation Nr: 1123303	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  02-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, claimed as bipolar disorder.  

2.  Entitlement to an increased (compensable) rating for right thumb disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from October 1963 to May 1965, and from July 1970 to December 1979.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Muskogee, Oklahoma that denied service connection for shoulder disability, neck and back disorders, a left knee condition and a bipolar disorder.  Those rating determinations also denied increased ratings for a right thumb disorder, bilateral hearing loss, and a rating in excess of 10 percent for right knee disability.

This case was remanded by a decision of the Board dated in December 2003.  In November 2007, the Board denied the issues of entitlement to service connection for a shoulder disability, neck and back disorders, and a left knee condition.  The issues of entitlement to service connection for a bipolar disorder, and increased ratings for service-connected right knee disability, a right thumb disorder and bilateral hearing loss were remanded for further development.  In November 2009, the Board denied an increased rating for service-connected right knee disability, and for bilateral hearing loss, and the issues of entitlement to service connection for bipolar disorder and entitlement to an increased evaluation for a right thumb disorder were remanded for additional development.  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right thumb disorder is manifested by pain and some loss of range of motion during the appeal period it is not manifested by ankylosis; disability that more nearly approximates or would be equally well served by amputation; limitation of motion of other nonservice-connected fingers or any appreciable interference with overall function of the hand; or a gap of one inch or more with the thumb attempting to oppose the fingers.   


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for a right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5224 (2010, and in effect prior to August 26, 2002); 5228 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in April 2002 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  Therefore, the Veteran was "provided the content complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, claim was readjudicated, and supplemental statements of the case were issued thereafter.  In January 2008, he was sent notice regarding how VA determines the disability rating and the effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).  Consequently, the Board finds that the duty to notify has been satisfied.    

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records.  Next, VA medical examinations were performed.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis for rating the Veteran's disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder.  See 38 C.F.R. § 3.327(a) (2010).  The examinations in this case are adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2010). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Evaluation

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Diagnostic Code 5224 pertains to limitation of motion of the thumb; however, it does not provide for a compensable evaluation without evidence of ankylosis.  During the pendency of this appeal, however, the provisions for rating disabilities in the individual fingers were modified, effective August 26, 2002.  See 67 Fed. Reg. 48,784-48,787 (July 26, 2002).  The new provisions are effective but only from the date they went into effect. 

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that when a statute or regulation changes while a claim is pending before the VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  The General Counsel held that the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  The General Counsel indicated that pursuant to Supreme Court and Federal Circuit precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before the VA, the VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, the VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, the VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, the VA ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, the VA must apply the new provisions from their effective date.  

Prior to August 26, 2002, Diagnostic Code 5224 provided a 10 percent rating for favorable ankylosis of the thumb and a 20 percent rating for unfavorable ankylosis of the thumb.  Favorable ankylosis was found where there is limited motion permitting flexion of the tip of the finger to within 2 inches of the transverse fold of the palm.  Limitation of motion of less than 1 inch is not considered disabling. Unfavorable ankylosis is when limited motion such that flexion cannot be performed to within 2 inches of the transverse fold of the palm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224 (prior to August 26, 2002).  

The amended provisions add a note after Diagnostic Code 5224 to the effect that consideration must be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  The amendments also added Diagnostic Code 5228 which provides the criteria for evaluating limitation of motion in the thumb.  Pursuant to Diagnostic Code 5228, a noncompensable rating is assigned where there is a gap of less than one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating is assigned where that gap is one to two inches; and a 20 percent rating is assigned where that gap is more than two inches.

It should be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration must also be given to weakened movement, excess fatigability, and incoordination.

After a review of the evidence, the Board finds that the criteria for a compensable rating for the Veteran's service-connected right thumb disorder, prior to August 26, 2002 (when the criteria for rating a thumb disability was revised, are not met.  

Under the criteria in effect prior to August 26, 2002 (but as noted above applicable to this claim), which were found in Diagnostic Code 5224, a finding of favorable ankylosis of the thumb is necessary for a compensable 10 percent rating.  Under these criteria, favorable ankylosis was defined as limited motion permitting flexion of the tip of the finger to within 2 inches of the transverse fold of the palm.  The Board notes that the VA examination dated in 2001 does not show ankylosis; in fact, the only examination performed during this first period of time at issue, showed that the Veteran could make a fist and touch his tips of his fingers to the transverse fold of each hand.  His hand strength was normal and he could tie his shoe laces, fasten buttons, pick-up a piece of paper and tear it with the right hand and pin up a pin and grasp it tight.  Further there was no instability or weakness noted.  Radial abduction of the thumb was to 70 degrees without pain.  Palmar abduction was to 70 degrees without pain.  Flexion of the MP joint was to 60 degrees and flexion of the IP joint was to 60 degrees without pain.  He could completely oppose his thumb to the base of the little finger and the remainder of the fingers appeared normal with normal motion.  As such, a compensable rating is not warranted under Diagnostic Code 5224, in effect prior to August 26, 2002.

After August 26, 2002, the Veteran was examined by VA in July 2009 and again in February 2010.  In July 2009, the claims file was reviewed and the Veteran's history was documented.  The symptom complained of was stiffness.  Examination showed no weakness, instability or tenderness and movement of the thumb was not painful.  Flexion at the metacarpal joints was to 60 degrees and the IP joints flexion was to 75 degrees.  There was no pain on motion.  X-rays showed mild degenerative changes of the carpometacarpal, metacarpophangeal and interphalangeal joints.  The diagnosis was, mild degenerative changes of the right thumb with no loss of function.  It was noted that there was no effect on usual daily activities.  

When the Veteran was examined by VA in February 2010, the claims file was reviewed.  His history was documented.  He noted occasional vague pain in the right thumb, made worse by opening jars or bottles and better with time and aspirin.  He complained of weakness, stiffness, fatigability, lack of endurance and loss of motion of the right thumb.  He reported flare-ups of about 10 to 15 periods a month.  On examination, it was noted that there was ankylosis of the right thumb-the IP joint was ankylosed 5 degrees of flexion.  There was no ankylosis of the MP or CM joints.  The examiner noted that the ankylosis did not interfere with motion of the other digits or with function.  There was no crepitation or instability.  Thumb to fingertips opposition was normal.  Ankylosis at the IP joint was noted to be minimal and had no effect on function.  There were no signs of pain on deep palpation of the right hand.  The diagnosis was, status post, fracture right thumb with mild degenerative arthritis of the MC and IP joints of the right thumb.  The examiner stated that the Veteran has no objective evidence of any right hand deficits associated with the right thumb fracture and has normal motion of all small right hand joints with no tenderness to deep palpation.  He went on to state that the right thumb IP joint ankylosis is minimal and has no adverse effect on function.  

In a March 2011 addendum, the February 2010 VA examiner stated that there is no gap between the Veteran's right thumb pad and fingers with opposition  to the finger tips and that ankylosis does not prevent opposition and is therefore favorable.  

The revised criteria for compensable (10 percent) rating under the current Diagnostic Code 5224 are nearly identical to the prior criteria, requiring a finding of favorable ankylosis.  The current version of Diagnostic Code 5224 includes a note, indicating that consideration must be given to whether the disability is equivalent to amputation and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  The medical evidence does not include any notation indicating that the Veteran's current right thumb disorder was the functional equivalent of an amputation; or that the disorder limits the motion of the other digits.  The medical evidence also does not include a finding that the Veteran's right thumb disorder, by itself, has caused any appreciable interference with the overall function of the Veteran's right hand.  While the VA examiner has diagnosed favorable ankylosis in February 2010, the evaluation of ankylosis under the regulations defines favorable ankylosis of the thumb if only the IP joint is ankylosed as having a gap of two inches or less between the pad and the fingers with the thumb attempting to oppose the fingers.  Here the VA examiner stated that there was no gap.  The examiner's use of the term does not comport with the statutory definition of favorable ankylosis of the thumb.  38 C.F.R. § 4.71a.  As such, the Board finds that the criteria for a compensable rating under DC 5224 are not shown by the record.  

Under Diagnostic Code 5228, effective August 26, 2002, a 10 percent rating is assigned where that gap is one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The relevant clinical findings are not consistent with such limitation of motion of the right thumb.  Specifically, as previously noted, examinations have failed to show a gap of one inch or more between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  

In view of the foregoing, the Board finds that the criteria for a 10 percent rating for the Veteran's service-connected status post fracture, right (major) thumb, have not been met at any time during the appeal period.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5224, 5228.  The Board has considered whether a higher rating is warranted based on functional factors.  The record does not support a finding of impairment to the degree that a higher rating is warranted.  In this regard, in 2001, there was normal hand strength and he could perform various fine motor functions.  There was no instability.  In August 2002, the examiner stated that there was no loss of function, and no effect on daily activities.  In 2010, the VA examiner noted no loss of function.  

In summation, the Board finds that the Veteran's right thumb disorder is manifested by pain and some loss of range of motion.  However, it is not productive of ankylosis; disability that more nearly approximates or would be equally well served by amputation; limitation of motion of other nonservice-connected fingers or interference with overall function of the hand to warrant a compensable schedular rating.  The preponderance of the evidence is against the claim for a higher rating, and the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  The schedular evaluation in this case is not inadequate.  The symptoms and the type of resulting functional impairment described by the Veteran are contemplated in the rating criteria.  The Veteran has not described any exceptional or unusual features or symptoms of the disorder.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  


ORDER

An increased (compensable) rating for a right thumb disorder is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In December 2007, the Board remanded this claim for an examination and opinion.  The VA examiner reported in April 2010 that there is "no clear and convincing evidence" that the bipolar disorder was present during service.  She opined that she would have to resort to mere speculation as to whether the current diagnosis of bipolar disorder has any link to military service.  In this regard, the Board observes that such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, any VA examination that rests solely on this statement is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Furthermore, the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  A conclusion that there is no clear and convincing evidence of the disorder in service is not a sufficient basis for the determination made by the VA examiner.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).   It must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran's file reviewed by a psychiatrist who has not previously reviewed the file to offer an addendum opinion as to whether the Veteran has a bipolar disorder that reasonably had it onset in or relates back to service.  If the required specialist is not available at the VA facility, a fee-basis psychiatrist should be contacted for the necessary opinion.  The examiner should provide an opinion as to whether it is at least as likely than not (a 50 percent probability or greater) or less likely than not (less than 50 percent probability) that the Veteran's bipolar disorder relates back to symptoms in service, or is more likely of post service onset.  Adequate reasons and bases are to be provided in support of any opinion rendered.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner is requested to provide a detailed rationale with specific references to the record for the opinion provided.  The examiner should also state what sources were consulted in forming the opinion.  The examiner is advised that to say that an opinion cannot be formed without resorting to mere speculation without further explanation is an unacceptable response.  If the examiner opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


